McBRIDE, C. J.
1. The law, although harsh, is, in our judgment, clear. Taxpayers were required to pay their taxes on April 1st, but were permitted to pay *256one half the sum due and allow the remainder to run until September 1st, by paying a sum equivalent to 1 per cent a month on the unpaid balance. If not then paid the tax became delinquent and still further penalties were added. The purpose of the large penalty, or interest, required to be paid on that moiety of the taxes not paid on April 1st, was evidently to induce taxpayers to .pay up promptly, and it was entirely within the power of legislature to pass such an act. Therefore, on August 12, 1914, plaintiff should have tendered to defendant $48.62, in addition to the principal sum due, and the demurrer was properly sustained. i ,
2. The act of 1913, supra, was amended by Section 1, Chapter 156, Gen. Laws of 1915, so as to eliminate the objectionable features of the previous act, and at the same session Chapter 223 was enacted, which was an act of general amnesty and forgiveness as to all penalties incurred under the act of 1913, supra; so that in any event, the amount brought into court at the commencement of this action would satisfy the demands of the last statute on the subject.
Owing to the death of counsel for appellant and the removal from the state of the counsel for respondent, this case has not been brought up for hearing at an earlier date.
The demurrer will be sustained and the clerk of the Circuit Court will pay over to the county treasurer' the amount tendered and paid into court, and the proper authorities will receipt to him and to plaintiff for the tax of 1913, and the same will be marked paid on the tax-roll. Neither party will recover costs.
Appibmed.